DETAILED ACTION
Election/Restrictions
1.	Claims 1-3 are allowable. Claims 4-20 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II, III, IV, V, VI, as set forth in the Office action mailed on April 29, 2022, is hereby withdrawn and claim 4-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Furuyama et al. (US-PG-PUB No. 2016/0207006), teaches of a  waterproof gas-permeable membrane 1 shown in FIG. 1 includes a non-porous resin film 2. In the resin film 2 there are formed through holes 21 (21a to 21g) extending through the thickness of the resin film 2. The resin film 2 has the through holes 21 that extend in oblique directions with respect to a direction perpendicular to a principal surface of the film. The close prior art failed to teach that the through holes are formed along by a slanting direction being made an acute angle or an obtuse angle with the film surface; and stripes-formed inner wall surfaces having stripe-like parts formed along by the slanting direction, the stripes-formed inner wall surfaces are formed inside the respective through holes., as claimed in claim 1. Regarding claim 4, it recited protrusions-formed inner wall surfaces including projecting parts protruding along by an intersecting direction intersecting with the slanting direction, the protrusions-formed inner wall surfaces are formed inside the respective through holes. Regarding claim 5, it recited the serial through holes comprise protrusions-formed inner wall surfaces having projecting parts which protrude along by an intersecting direction intersecting with the first slanting direction and the second slanting direction. Regarding claim 9, it recited stripes-formed inner wall surfaces having stripe-like parts formed along by the slanting direction, the stripes-formed inner wall surfaces are formed inside the respective through holes. Regarding claim 10, it recited protrusions-formed inner wall surfaces including projecting parts protruding along by an intersecting direction intersecting with the slanting direction, the protrusions-formed inner wall surfaces are formed inside the respective through holes. Regarding claim 13, it recited a method of manufacturing a thin-film filter forming step comprises a resin layer forming step of forming a resin layer on the peeling-off adhesive layer of the base substrate, and a through hole forming step of forming through holes which penetrate from a front surface to a rear surface of the resin layer, so that stripes-formed inner wall surfaces, having stripe-like parts being formed along by a slanting direction being made an acute angle or an obtuse angle with the surface of the resin layer, are formed. Regarding claim 17, it recited a method of manufacturing a thin-film filter forming step comprises a resin layer forming step of forming a resin layer on the peeling-off adhesive layer of the base substrate, and a through hole forming step of forming through holes which penetrate from a front surface to a rear surface of the resin layer, so that stripes-formed inner wall surfaces, having stripe-like parts being formed along by a slanting direction being made an acute angle or an obtuse angle with the surface of the resin layer, are formed. Regarding claim 19, it recited a MEMS microphone comprising a thin-film filter comprises stripes-formed inner wall surfaces having stripe-like parts formed along by the slanting direction, the stripes-formed inner wall surfaces are formed inside the respective through holes. Regarding claim 20, it recited a MEMS microphone comprising a thin-film filter comprises protrusions-formed inner wall surfaces including projecting parts protruding along by an intersecting direction intersecting with the slanting direction, the protrusions-formed inner wall surfaces are formed inside the respective through holes.  Therefore, the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 4, 5, 9, 10, 13, 17, 19 and 20are allowed. 
Claims 2 and 3 are allowed for their dependency from independent claim 1.
Claims 6-8 are allowed for their dependency from independent claim 5.
Claim 11 is allowed for their dependency from independent claim 9.
Claim 12 is allowed for their dependency from independent claim 10.
Claims 14-16 are allowed for their dependency from independent claim 13.
Claim 18 is allowed for their dependency from independent claim 17.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653